Citation Nr: 0814405	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  07-15 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disorder.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
June 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

The veteran was afforded a Travel Board Hearing before the 
undersigned Acting Veterans Law Judge in February 2008.  A 
transcript is associated with the claims file.  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the last final decision of record 
relates to a previously unestablished fact regarding a claim 
for entitlement to service connection for a low back 
disorder; the evidence offers a reasonable chance of 
sustaining the underlying claim for service connection.  

2.  The competent medical evidence of record shows that the 
veteran was diagnosed with a low back disorder many years 
after service separation; while there is a documented 
incident of low back strain in service, the separation 
examination was normal, and an unequivocal medical opinion, 
based on a thorough claims file review as well as clinical 
examination and history, determined that it is more likely 
that a post-service riding accident is the cause of the 
veteran's current low back disorder.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

2.  Service connection for a low back disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION
VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In an April 2006 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  He was also notified 
of the need to give VA any evidence pertaining to his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The veteran 
received notice prior to the initial adjudication of his 
claim by the RO.  Additionally, the VCAA letter contained 
information on what evidence was necessary to reopen a 
previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  While the letter incorrectly stated that the 
veteran had to show that his disability was related to 
service in order to reopen, as the below decision reopens the 
veteran's claim, such a defect is rendered moot, and does not 
affect the essential fairness of the claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (recognizing that 
"a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice and thus, the presumption of prejudice 
is rebutted).  
 
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish the 
disability rating and effective date of award should his 
claim be granted; however, such notice was after the RO's 
initial denial.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  To the extent that the deficiency with 
regard to the Dingess requirements raises a presumption of 
prejudice, it is rebutted because such defect would not have 
operated to alter the outcome in the instant case where the 
preponderance of the evidence is against service connection.  
Moreover, the timing defect did not affect the essential 
fairness of the adjudication.  See Sanders, supra.  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  

The record contains relevant service and post-service medical 
records and a thorough VA orthopedic examination addressing 
etiology has been afforded.  This opinion weighs against the 
contended causal relationship and there is no competent 
opinion to the contrary.  Under these circumstances, VA has 
no duty to provide an additional medical examination or 
medical opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).



Analysis-New and Material Evidence, Low Back

The veteran was denied service connection for a low back 
disorder in a November 1971 rating decision on the basis of 
there being no current disability noted on examination.  He 
did not posit a disagreement with the decision, and it became 
final within a year of notification. 

The veteran contends that there is new and material evidence 
of record to support his claim and that it should be 
reopened.  The RO, in its December 2006 statement of the case 
(SOC) reopened the claim.  This action notwithstanding, the 
Board must review every petition to reopen in its own right 
before proceeding to an adjudication on the merits.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In reviewing the evidence, the Board notes that a VA 
examination, dated in July 2006, indicated that the veteran 
had disc degeneration at L1-L2, L2-L3, and L5-S1, probable 
stenosis at L2-L3, and probable fracturing at L2-L3.  Thus, 
there is evidence of a current low back disability.  As this 
is an unestablished fact which raises a possibility of 
substantiating the underlying claim for service connection, 
it is both new and material to the record, and the veteran's 
claim will be reopened.  See 38 C.F.R. § 3.156.  

Service Connection-Low Back

The veteran contends that he experienced an injury in service 
which resulted in low back strain, and that this strain has 
developed into a current chronic disability of the low back.  

A review of the service medical records indicates treatment 
for low back strain in August 1969, where a back injury was 
noted.  There was no herniation of the vertebral discs noted 
at this time, range of motion was noted to be good, and the 
veteran was diagnosed with back strain.  

Following service separation, there was a substantial period 
before a current back disability was entered.  Specifically, 
a July 2006 VA examination report documents findings of 
residual fracturing and degenerative disc disease, which is a 
period of almost 40 years after service separation.  The 
Board notes that the passage of time without complaint, in 
and of itself, can be probative in assessing a relationship 
to service.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  In this case, there is, in addition to a lengthy 
absence of complaint, a competent medical opinion which 
addresses etiology.  The July 2006 VA examination report 
addresses etiology, and after a claims file review, the 
examiner stated that a relationship between an in-service 
back strain and a current disability is less than likely.  
The rationale associated with this opinion is listed, and the 
examiner felt that a post-service horse riding incident was 
the cause of current back trouble, as the service separation 
findings were normal regarding the musculoskeletal system.  
As there is no contradictory opinion of record, the Board 
determines that the competent medical evidence is against a 
nexus between his service injury and his current disorder.  
As such, the claim for service connection must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim. 38 U.S.C.A. § 
5107(b); See also, e.g., Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir.); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

New and Material Evidence having been received, the claim for 
entitlement to service connection for a low back disorder is 
reopened; to that extent only, the claim is granted.  

Entitlement to service connection for a low back disorder is 
denied.  



REMAND

Tinnitus

The veteran contends that noise exposure in service, to 
include exposure to gunfire, grenade explosions, and other 
noise contributed to current bilateral tinnitus.  
Alternatively, the veteran contends that his service-
connected residuals of a perforated right eardrum played a 
causal role in the later development of tinnitus.  

The Board notes that the veteran is in receipt of a 
noncompensable evaluation for the residuals of a perforated 
right eardrum, and that there is a history of noise exposure 
in service.  Specifically, the service personnel records 
indicate a military occupational specialty (MOS) of tracked 
vehicle repairman, as well as document the award of a rifle 
sharpshooter badge for the M-14 service rifle.  Inherent in 
the duty of a vehicle mechanic is exposure to loud engine 
noises, and it is also conceded that the veteran would have 
been near small arms fire in his obtainment of the 
marksmanship award.  Furthermore, as the veteran is in 
receipt of service connection for residuals of a trauma to 
the right ear, there is no debate that there was both 
acoustic trauma and abnormal ear pathology in service.  

Regarding a current disability, the Board notes that tinnitus 
is a unique disability, in that its existence can only be 
verified by lay observance.  See Espiritu, supra; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the 
veteran's testimony that he notes a ringing in his ears is 
sufficient to establish a current disability.  

As there is a current disability, a service-connected ear 
disability, and documented in-service noise exposure, the 
veteran was scheduled for a VA audiology examination 
addressing etiology.  The examination had to be rescheduled 
due to the scheduled examiner's illness; however, it appears 
as though VA had the incorrect information regarding the 
veteran's home address, as the veteran did not receive 
notification of the rescheduled examination and failed to 
report when requested.  He has indicated that VA is in 
possession of his current address, and it appears as though 
the missed appointment was due to a good cause, in that the 
veteran was not aware of his need to report.  As this is the 
case, and as he has indicated a willingness to report for a 
new examination, the claim is remanded so that the 
jurisprudential requirement for an examination in this case 
can be afforded.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  Notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of 
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of severity 
of the nonservice-connected disease or 
injury must be established by medical 
evidence created before the onset of 
aggravation.

2.  Schedule the veteran for a VA 
audiology examination for the purposes of 
determining the nature, approximate onset 
date and/or etiology of any tinnitus that 
is currently present, to include as a 
result of in-service acoustic trauma or, 
alternatively, as a result (either causal 
or aggravating) of his service-connected 
residual right tympanic membrane 
perforation.  Following a review of the 
relevant evidence in the claims file, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
asked to provide an opinion on the 
following:  

Is it at least as likely as not (50 
percent or greater probability) that 
any tinnitus that is currently 
present, began during service or is 
causally linked to any incident of 
service, to include documented in-
service acoustic trauma.  
Alternatively, the examiner is asked 
if any tinnitus was either caused or 
aggravated by the service-connected 
residuals of a right tympanic ear 
drum perforation.  

The Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of 
the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

If it is determined that the 
veteran's tinnitus was aggravated by 
his service-connected residuals of a 
right tympanic membrane perforation, 
to the extent possible, the examiner 
is requested to provide an opinion 
as to approximate baseline level of 
severity of the tinnitus before the 
onset of aggravation.
  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of 
causation/aggravation as to find 
against causation/aggravation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the veteran's claim.  If the 
benefit sought on appeal is denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


